 


109 HR 1667 IH: Military Families Leave Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1667 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to provide entitlement to leave to eligible employees whose spouse, son, daughter, or parent is a member of the Armed Forces who is serving on active duty in support of a contingency operation or who is notified of an impending call or order to active duty in support of a contingency operation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Families Leave Act of 2005. 
2.Leave for military families under the Family and Medical Leave Act of 1993 
(a)Entitlement to leaveSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following new subparagraph: 
 
(E)Because of any qualifying exigency (as the Secretary shall, by regulation, determine) arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on active duty (or has been notified of an impending call or order to active duty) in the Armed Forces in support of a contingency operation.. 
(b)Intermittent or reduced leave scheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the second sentence the following new sentence: Subject to subsection (e)(3) and section 103(f), leave under subsection (a)(1)(E) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid leaveSection 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by striking or (C) and inserting (C), or (E). 
(d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the following new paragraph: 
 
(3)Notice for leave due to active duty of family memberIn any case in which the necessity for leave under subsection (a)(1)(E) is foreseeable based on notification of an impending call or order to active duty in support of a contingency operation, the employee shall provide such notice to the employer as is reasonable and practicable.. 
(e)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following new subsection: 
 
(f)Certification for leave due to active duty of family memberAn employer may require that a request for leave under section 102(a)(1)(E) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe. If the Secretary issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employer.. 
(f)DefinitionSection 101 of such Act (29 U.S.C. 2611) is amended by adding at the end the following new paragraph: 
 
(14)Contingency operationThe term contingency operation has the same meaning given such term in section 101(a)(13) of title 10, United States Code.. 
3.Leave for military families under title 5 
(a)Entitlement to leaveSection 6382(a)(1) of title 5, United States Code, is amended by adding at the end the following new subparagraph: 
 
(E)Because of any qualifying exigency (as defined pursuant to section 6387) arising out of the fact that the spouse, or a son, daughter, or parent, of the employee is on active duty (or has been notified of an impending call or order to active duty) in the Armed Forces in support of a contingency operation.. 
(b)Intermittent or reduced leave scheduleSection 6382(b)(1) of such title is amended by inserting after the second sentence the following new sentence: Subject to subsection (e)(3) and section 6383(f), leave under subsection (a)(1)(E) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid leaveSection 6382(d) of such title is amended by striking or (D) and inserting (D), or (E). 
(d)NoticeSection 6382(e) of such title is amended by adding at the end the following new paragraph: 
 
(3)In any case in which the necessity for leave under subsection (a)(1)(E) is foreseeable based on notification of an impending call or order to active duty in support of a contingency operation, the employee shall provide such notice to the employing agency as is reasonable and practicable.. 
(e)CertificationSection 6383 of such title is amended by adding at the end the following new subsection: 
 
(f)An employing agency may require that a request for leave under section 6382(a)(1)(E) be supported by a certification issued at such time and in such manner as the employing agency may require.. 
(f)DefinitionSection 6381 of such title is amended— 
(1)in paragraph (5)(B), by striking and at the end; 
(2)in paragraph (6)(B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(6)the term contingency operation has the same meaning given such term in section 101(a)(13) of title 10.. 
 
